DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/2/21.

Applicant’s election without traverse of claims 1-5 in the reply filed on 8/2/21 is acknowledged.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuji et al (USPN 6004498).  Fuji et al teach the claimed apparatus as evidenced at col 9:60- col 13:56; col 15:28-34; and figs 31-45.   Applicant is reminded apparatus claims are examined for their structural limitations rather than what the apparatus does.  See MPEP 2114 (II) and (III).  
  	Regarding claim 1: 	

 	Female mold 282 constitutes the claimed second mold.	
[AltContent: textbox (Protrusions constituting the claimed protrusion)] 	
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    483
    658
    media_image1.png
    Greyscale




 	Regarding claims 3-4:  	fig 32 clearly teaches closure portion 282a is configured to carry out a bending process on a peripheral edge of the workpiece, wherein the edge will be embedded in the resin.
.
    

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following USPNs teach injection molding apparatus comprising at least one injector and a mold having a retaining section for a preform: 3154617,5629029,5759464,5811053,6827895,3839129,5053179,5429786,5962034,6093272, and 8900501.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204.  The examiner can normally be reached on M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744